Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites An aeronautical glazing unit comprising at least one sheet of modified acrylic, wherein the at least one sheet of modified acrylic is combined with at least one other sheet of modified acrylic, and/or at least one sheet of cast poly(methyl methacrylate), and/or at least one sheet of another transparent polymer and/or at least one sheet of glass, as a laminated and/or multiple glazing unit, wherein the modified acrylic is an acrylic polymer comprising, in its polymer chain, blocks that are nanostructured and/or supplemented with microfillers or nanofillers that limit crack propagation and wherein the at least one sheet of modified acrylic has the following characteristics: 
density < 1.2;
flexural modulus > 2000;
unnotched Charpy impact strength >35 kJ/m2;
light transmission (wavelengths of the visible spectrum) > 90%;
haze < 1;
thermal expansion coefficient < 70 ppm/°K;
chemical resistance: resistance to microcrazing in contact with a toluene/isobutyl acetate cataplasm according to the United States of America military standard MIL - P - 25690 > 17 MPa.

The prior art fails to disclose or render obvious an  aeronautical glazing unit comprising at least one sheet of modified acrylic, wherein the at least one sheet of modified acrylic is combined with at least one other sheet as a laminated glazing unit, wherein the modified acrylic is an acrylic polymer comprising, in its polymer chain, blocks that are nanostructured and/or supplemented with microfillers or nanofillers and wherein the at least one sheet of modified acrylic has the recited characteristics. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787